UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-7838



RAYMOND BRADLEY NOTTINGHAM, JR.,

                                             Plaintiff - Appellant,

           versus


SHERILL,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-04-402-2)


Submitted:   March 30, 2005                  Decided:   May 17, 2005


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; vacated and remanded in part by unpublished per
curiam opinion.


Raymond Bradley Nottingham, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Raymond Bradley Nottingham, Jr., appeals the district

court’s order denying relief on his Bivens* complaint pursuant to

28 U.S.C. § 1915A(b)(1) (2000).      After a thorough review of the

record, we conclude that Nottingham should have been permitted to

amend his complaint as a matter of right under Federal Rule of

Civil Procedure 15(a) because no responsive pleading had been

filed.   Thus, even though he sought leave to amend, he actually did

not need to do so.     See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1068 n.1 (4th Cir. 1993); Smith v.

Blackledge, 451 F.2d 1201, 1202-03 (4th Cir. 1971).           We therefore

vacate the district court’s order to the extent that it impliedly

denied Nottingham’s motion to amend his complaint, and we remand

the case for consideration of the amended complaint.

           We affirm on mootness grounds the denial of Nottingham’s

claims for declaratory and injunctive relief because he has since

been transferred to a federal correctional institution.           Finally,

Nottingham’s   claim   that   Defendant   Sherill   delayed     his   parole

revocation hearing by ordering that he be placed in administrative

segregation is conclusory and, because it was raised for the first

time on appeal, is not properly before this court.        Muth v. United

States, 1 F.3d 246, 250 (4th Cir. 1993) (holding that claims raised


     *
      Bivens v. Six Unknown Named         Agents    of   Fed.   Bureau    of
Narcotics, 403 U.S. 388 (1971).


                                 - 2 -
for    the   first   time   on   appeal   will   not    be     considered   absent

exceptional circumstances, such as plain error).                We dispense with

oral    argument     because     the   facts   and     legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED IN PART;
                                               VACATED AND REMANDED IN PART




                                       - 3 -